DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities: the phrase “a second mesh electrode layer disposed on the insulating layer, the first mesh electrode layer” comprises a typo error. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (“Kwon”) (US 2016/0378224 A1) in view of Cho et al. (“Cho”) (US 2015/0145808 A1).
Regarding claim 1, Kwon discloses a flexible electroluminescent display (display device DD, figs. 6B, 31-38) comprising:
a flexible substrate (SUB);
a transistor (TR2) positioned on the flexible substrate;
an anode (AE) electrode electrically connected with the transistor;
a bank (PXL) surrounding the anode electrode;
an electroluminescent layer (EML) positioned on the anode electrode;
a cathode electrode (CE) positioned on the electroluminescent layer;
a flexible encapsulation unit (TFE) positioned on the cathode electrode;
a first mesh electrode layer (DP-NSPL, fig. 31D) positioned on the flexible encapsulation unit (TFE) and overlapping the bank (fig. 34B);
an insulating layer (TS-OC1) covering the first mesh electrode layer;
a second mesh electrode layer (TS2) positioned on the insulating layer and overlapping the first mesh electrode layer and the bank (paras. 0112, 0121, 0123, 0267, 0280-0281).
Kwon does not specifically disclose a first capacitance between the first mesh electrode layer and the cathode; and a second capacitance between the second mesh electrode layer and the first mesh electrode layer, wherein a magnitude of the first capacitance is greater than a magnitude of the second capacitance.
In a similar field of endeavor of display device, Cho discloses a first capacitance (Cp, fig. 10) between the first mesh electrode layer (e.g., sensing electrode Rx) and the cathode (270) ; and a second capacitance (Cb) between the second mesh electrode layer (shielding electrode 500) and the first mesh electrode layer (Rx), wherein a magnitude of the first capacitance is greater than a magnitude of the second capacitance (para. 0117-0118).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the capacitances as taught by Cho in the system of Kwon in order to ensure high signal sensitivity of the touch sensor.
Regarding claim 2, the combination of Kwon and Cho discloses a touch driver (700, fig. 1 of Cho) electrically connected to the first mesh electrode layer and the second mesh electrode layer,
wherein the touch driver is configured to apply a predetermined voltage to each of the first mesh electrode layer and the second mesh electrode layer (substantially the same voltage as the driving voltage of the touch sensor is applied to the shield layer 500. That is, the voltage applied to the touch electrode layer is applied to the shield layer 500, para. 0060 of Cho).
Regarding claim 3, the combination of Kwon and Cho discloses when the first capacitance increases due to the predetermined voltage and the second capacitance is reduced due to the predetermined voltage (para. 0117-0118 of Cho).
Regarding claim 4, Kwon discloses the first mesh electrode layer is divided into a plurality of first electrodes and a plurality of second electrodes (the noise shielding conductive layer NSPL includes first shielding parts NSP1 overlapped with the first sensing parts SP1, second shielding parts NSP2 overlapped with the second sensing parts SP2, and third shielding parts NCP overlapped with the first connecting parts CP1 and the second connecting parts CP2. The noise shielding conductive layer NSPL may have a mesh shape through which a plurality of shielding openings may be defined, para. 0280), and wherein the second mesh electrode layer is divided into a plurality of third electrodes and a plurality of fourth electrodes, the second mesh electrode layer configured to sense a touch input (the second touch electrodes TE2-1, TE2-2, and TE2-3 may be insulated from the first touch electrodes TE1-1, TE1-2, and TE1-3 while crossing the first touch electrodes TE1-1, TE1-2, and TE1-3. Each of the second touch electrodes TE2-1, TE2-2, and TE2-3 may have a mesh shape through which a plurality of touch openings may be defined, para. 0275),
wherein the plurality of first electrodes electrically connect together the plurality of fourth electrodes of the second mesh electrode layer (a third shielding part NCP may be disposed on a base surface BS as shown in FIG. 36D. The third shielding part NCP may overlap with the first and second connecting parts CP1 and CP2. The first over coating layer TS-OC1 may cover the third shielding part NCP, para. 0321).
Regarding claim 5, Kwon discloses the touch driver is configured to sequentially perform a mutual capacitance sensing drive and a self- capacitance sensing drive (para. 0269).
Regarding claim 6, Kwon discloses the flexible encapsulation unit includes a first inorganic encapsulation layer configured to seal the cathode electrode, an organic layer configured on the first inorganic encapsulation layer to planarize the first inorganic encapsulation layer, and a second inorganic encapsulation layer on the organic layer to seal the organic layer (para. 0126),
wherein a thickness of the flexible encapsulation unit is less than 10 µm or is a matter of designer’s choice (paras. 0128-0130).
Regarding claim 7, Kwon discloses a touch sensor (TS) integrated display (DP) (figs. 6B, 8A-8B, 31-38, paras. 0112, 0121, 0123 and 0267) comprising:
a substrate (SUB);
a plurality of subpixels (PX) disposed on the substrate, the plurality of subpixels including
a plurality of circuit units (DP-CL) and an electroluminescent diode (DP-OLED) electrically connected to the plurality of circuit units, at least one of the plurality of circuit units configured to supply an image signal to the electroluminescent diode;
an encapsulation unit (TFE) configured to cover the plurality of subpixels;
a first mesh electrode layer (DP-NSPL, figs. 31D and 32C) disposed on the encapsulation unit, the first mesh electrode layer divided into a plurality of areas (NSP1, NSP2) that are physically separated from each other by a first disconnection pattern (opening areas between NSP1 and NSP2);
an insulating layer (TS-OC1) covering the first mesh electrode layer; and
a second mesh electrode layer (TS2) disposed on the insulating layer, the first mesh electrode layer divided into a plurality of areas (TE1-1, TE1-2, TE1-3 and TE2-1, TE2-2, TE2-3, figs. 32A and 32B) that are physically separated from each other by a second disconnection pattern (opening areas between TE1-1, TE1-2, TE1-3 and TE2-1, TE2-2, TE2-3),
wherein a shape of the first disconnection pattern is different from a shape of the second disconnection pattern (paras. 0280-0281).
Kwon does not specifically disclose at least one of the plurality of areas of the first mesh electrode layer and one of the plurality of areas of the second mesh electrode layer are configured to respectively receive a first signal and a second signal having a same magnitude.
In a similar field of endeavor of display device, Cho discloses at least one of the plurality of areas of the first mesh electrode layer and one of the plurality of areas of the second mesh electrode layer are configured to respectively receive a first signal and a second signal having a same magnitude (substantially the same voltage as the driving voltage of the touch sensor is applied to the shield layer 500. That is, the voltage applied to the touch electrode layer is applied to the shield layer 500, para. 0060).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the signals as taught by Cho in the system of Kwon in order to suppress the generation of a parasitic capacitance due to a potential difference between the touch electrodes and the pixel electrode or the common electrode.
Regarding claim 8, the combination Kwon and Cho discloses a parasitic capacitance between the plurality of subpixels and the second mesh electrode layer is reduced by the first signal and the second signal having the same magnitude (para. 0060 of Cho).
Regarding claim 9, Kwon discloses the plurality of subpixels includes red subpixels, green subpixels, and blue subpixels (three organic light emitting devices emitting lights having different colors may be respectively disposed in the three light emitting areas PXA-R, PXA-G, and PXA-B, para. 0108),
wherein the subpixels are separated from one another by a bank (PXL),
wherein the first mesh electrode layer and the second mesh electrode layer are vertically aligned with the bank (paras. 0121-0122).
Regarding claim 10, Kwon discloses the plurality of areas of the second mesh electrode layer correspond to a plurality of first touch electrodes disposed along a first direction and a plurality of second touch electrodes along a second direction intersecting the first direction (TE1-1, TE1-2, TE1-3 and TE2-1, TE2-2, TE2-3, figs. 32A and 32B),
wherein the first mesh electrode layer includes active shielding electrodes that shield the plurality of first touch electrodes and the plurality of second touch electrodes from a common electrode (the noise shielding conductive layer NSPL may be overlapped with the first touch electrodes TE1-1, TE1-2, and TE1-3 and the second touch electrodes TE2-1, TE2-2, and TE2-3, para. 0280).
Regarding claim 11, Kwon discloses the active shielding electrodes are disposed along the first direction (the noise shielding conductive layer NSPL includes first shielding parts NSP1 and second shielding parts NSP2. The noise shielding conductive layer NSPL may have a mesh shape, fig. 32C).
Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Chang (US 2012/0169656 A1).
Regarding claim 12, Kwon discloses an electroluminescent display (display device DD, figs. 6B, 31-38) comprising:
an electroluminescent element (OLED) disposed in a display area of a substrate (SUB), the display area (DA) for displaying an image (IM);
an encapsulation unit (TFE) disposed on the electroluminescent element;
a plurality of transparent shielding electrodes (NSP1 and NSP2, fig. 32C) disposed on the encapsulation unit, each of the plurality of transparent shielding electrodes including a first transparent shielding electrode (NSP1) along a first direction and a plurality of second transparent shielding electrodes (NSP2) along a second direction, wherein the first transparent shielding electrode intersects the plurality of second transparent shielding electrodes;
a plurality of bridge mesh electrodes (NCP, fig. 32C) positioned on the shielding electrode insulating layer, the plurality of bridge mesh electrodes includes a plurality of first bridges and a plurality of second bridges;
a first touch insulating layer (TS-OC1) covering the plurality of bridge mesh electrodes; and
a plurality of mesh electrodes (first touch electrodes TE1-1, TE1-2, TE1-3 and second touch electrodes TE2-1, TE2-2, TE2-3) on the first touch insulating layer, the plurality of mesh electrodes including a plurality of first mesh electrodes along the first direction and a plurality of second mesh electrodes along the second direction (fig. 36A);
wherein a pair of second bridges (NCP) from the plurality of second bridges are configured to electrically connect together the plurality of second transparent shielding electrodes (NSP2) of one of the plurality of transparent shielding electrodes through a contact hole of the shielding electrode insulating layer (paras. 0112, 0121, 0123, 0267, 0280-0281).
Kwon does not specifically disclose a shielding electrode insulating layer covering the plurality of transparent shielding electrodes;
wherein the plurality of first bridges are configured to electrically connect together plurality of first mesh electrodes through contact holes of the first touch insulating layer.
In a similar field of endeavor of display device, Chang discloses a shielding electrode insulating layer (18, fig. 1H) covering the plurality of transparent shielding electrodes (73, 74, figs. 7A-7E);
wherein the plurality of first bridges (15) are configured to electrically connect together plurality of first mesh electrodes (14, 16) through contact holes of the first touch insulating layer (18) (paras. 0079, 0133-0138 and 0158).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the insulating layer and the bridges as taught by Chang in the system of Kwon in order to allow noises that are occurred simultaneously to be cancelled, thereby minimizing noise interference.
Regarding claim 13, Kwon discloses the plurality of bridge mesh electrodes has a metal mesh shape including an opening in which a subpixel having the electroluminescent element is disposed (first shielding parts NSP1 , second shielding parts NSP2. The shielding openings may correspond to the light emitting areas PXA-R, PXA-G, and PXA-B (refer to FIG. 5). Each of the first shielding parts NSP1, the second shielding parts NSP1, and the third shielding parts NCP may be defined as mesh lines, para. 0280).
Regarding claim 14, Kwon discloses a touch buffer layer disposed between the encapsulation unit and the plurality of transparent shielding electrodes (a first shielding part NSP1 (e.g., noise shielding conductive layers NSPL and NSPL-1) (see FIGS. 32C and 32D) may be disposed on a buffer layer BFL of a display panel DP-1, para. 0301).
Regarding claim 15, a thickness of the encapsulation unit is equal to or less than at least 5 µm is a matter of designer’s choice (paras. 0128-0130 of Kwon).
Regarding claim 16, Kwon discloses the plurality of mesh electrodes is configured to operate using at least one of a mutual capacitance sensing method and a self-capacitance sensing method (para. 0269),
wherein the first of transparent shielding electrodes are in a floating state (each of the shielding electrodes STE may be a floating electrode, para. 0223).
Regarding claim 17, Kwon discloses the plurality of mesh electrodes is configured to operate using at least one of the mutual capacitance sensing method and the self-capacitance sensing method (para. 0269),
wherein the second plurality of transparent shielding electrodes are synchronized with a touch driving signal (para. 0223).
Regarding claim 18, the combination of Kwon and Chang discloses the plurality of first bridges are configured to completely overlap the plurality of transparent shielding electrodes (paras. 0079, 0133-0138 and 0158 of Chang),
wherein the plurality of second bridges are configured to traverse an area in which the plurality of transparent shielding electrodes is not formed (0280-0281 of Kwon).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bae et al. (US 9,891,735 B2) disclose display device including touch sensing sensor comprises the second touch electrodes 420 and the second connecting portions 422 may be integrally formed to be simultaneously patterned.
an insulating layer 430 is disposed between the first and second connecting portions 412 and 422 to insulate the first connecting portions 412 from the second connecting portions 422. (figs. 6 and 7).
Monney (US 9,542,050 B2) discloses a sensor includes a capacitive touch controller. A first shielding area is coupled to a first shield terminal of the capacitive touch controller. A second shield area is coupled to a second shield terminal of the capacitive touch controller. A first sensing element is disposed adjacent to the first shielding area (abstract). 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693